Citation Nr: 0841910	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO. 06-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to 
June 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
right knee disorder. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2008. A 
transcript of that hearing is of record and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that service connection is warranted 
for a right knee disorder based upon service incurrence. The 
veteran claims that he twisted his right knee between two 
conveyor belts while stationed on the USS Aludra, AF 55. He 
maintains that as a result of this injury, he required a knee 
replacement of the right knee. 

The veteran testified at a personal hearing before a hearing 
officer at the RO in January 2007. At that hearing, he 
testified that as a result of the knee injury sustained in 
service, he had to retire on Social Security Administration 
disability benefits. Social Security Administration (SSA) 
records used to decide his social security disability status, 
are not associated with the record. VA has a statutory duty 
to obtain these records. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2); see Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 
These records should be obtained on remand. See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in August 2008. He was given the opportunity 
to obtain additional evidence regarding his inservice injury. 
If obtained, the veteran should feel free to submit that 
evidence in support of his claim.

Based on the foregoing, this case is REMANDED for the 
following:

1. Obtain from the SSA a copy of its 
decision regarding the veteran's claim 
for SSA disability benefits, as well as 
the medical records relied upon in that 
decision. Associate those records with 
the claims folder. 

2. Thereafter, the RO/AMC will 
readjudicate the issue of entitlement to 
service connection for a right knee 
disorder set forth above. The RO/AMC must 
ensure that all directed development as 
noted above is completed. 
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative, should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on service connection. They 
should be given an opportunity to 
respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





